Sun Life Assurance Company of Canada (U.S.) Letterhead December 18, 2009 Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re: Sun Life of Canada (U.S.) Variable Account F ("Registrant") Sun Life Assurance Company of Canada (U.S.) ("Sun Life (U.S.)") ("Depositor") Post-Effective Amendment No. 37 to the Registration Statement on Form N-4 (File Nos.811-05846 and 333-83516) Commissioners: Conveyed herewith for filing pursuant to the Securities Act of 1933 (the “Act”) and the Investment Company Act of 1940 is Post-Effective Amendment No. 37 (the “Amendment”) to the above-captioned Registration Statement.The purpose of the Amendment is to respond to comments made by the SEC staff on Post-Effective Amendment No. 36, filed with the Securities and Exchange Commission on October 22, 2009. The staff’s oral comments of December 1, 2009, are listed below.Following each comment is our response to that comment. 1.Under OPTIONAL LIVING BENEFIT: INCOME ON DEMAND III ESCALATOR, Please explain how Registrant can deny a surviving spouse the ability to continue IOD III E, even though Registrant did not reserve the right to do so in the prospectus. Response:Registrant has removed the second sentence under this heading, thus allowing the surviving spouse to continue to participate in IOD III E. 2.Under CONVERSION FROM 6% TO 7% SIR BONUS, please specify situations in which converting to SIR with a 7% bonus would be less advantageous than remaining in SIR with a 6% bonus. Response:Registrant has researched and performed multiple calculations comparing SIR with a 6% bonus and SIR with a 7% bonus.It has been determined that Early and Excess Withdrawals do not result in the benefit under SIR with a 7% bonus ever being lower than the benefit under SIR with a 6%.Registrant has rewritten the fourth paragraph under this heading as follows: Converting to SIR with a 7% bonus would be disadvantageous if you want a large and more diverse selection investment options because your choices of Designated Funds are limited under SIR with a 7% bonus. 3.Under CHANGES TO AVAILABLE INVESTMENT OPTIONS, affirmatively state that the second list of Designated Funds applies to contract owners who are participating in SIR with a 6% bonus and have not converted to SIR with a 7% bonus. Response:Registrant has revised the introduction to the second list as follows: For all other Contracts participating in a living benefit, including SIR with a 6% bonus, the only Funds, dollar-cost averaging programs, and asset allocation models that are deemed to be Designated Funds are: ***** Acceleration Request and Representations Registrant believes that the Amendment and this letter are responsive to Staff comments and, therefore, Depositor and its principal underwriter, Clarendon Insurance Agency, Inc., intend to make an oral request for acceleration of the effective date of the Amendment to December 21, 2009.The Depositor and its principal underwriter are aware of their obligations under the 1933 Act.Specifically, the Depositor acknowledges and represents that ● the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Depositor or the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; ● should the Commission or the Staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to any aspect of the filing, including the request for acceleration cited above; and ● neither the Depositor northe Registrant may assert this action to accelerate as defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. In addition, the Depositor acknowledges and represents that ● the Depositor and the Registrant are fully responsible for the adequacy and accuracy of the disclosure in the filing, regardless of any comments made by the Staff of the Commission with respect to the disclosure or any changes in the disclosure in response to the Staff’s comments; ● any comments made by the Staff of the Commission with respect to the disclosure in the filing, or any changes in the disclosure in response to the Staff’s comments, do not foreclose the Commission from taking any action with respect to any aspect of the filing; and ● neither the Depositor nor the Registrant may assert, as defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States, any comments made by the Staff of the Commission with respect to the disclosure in the filing or any changes in the disclosure in response to the Staff’s comments. Please direct all questions and comments to the undersigned at (781) 263-6402 or to Thomas C. Lauerman, Esquire, of Jorden Burt LLP at (202) 965-8156. Respectfully yours, /s/ Sandra M. DaDalt Sandra M. DaDalt Assistant Vice President & Senior Counsel cc: Thomas C. Lauerman, Esquire Rebecca A. Marquigny, Esquire SUPPLEMENT DATED DECEMBER 21, 2009 TO PROSPECTUSES DATED AUGUST 17, 2009 FOR SUN LIFE FINANCIAL MASTERS ACCESS, SUN LIFE FINANCIAL MASTERS EXTRA, SUN LIFE FINANCIAL MASTERS CHOICE, AND SUN LIFE FINANCIAL MASTERS FLEX ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F This supplement describes changes to certain Contracts available under the above-captioned Prospectuses. Effective February 8, 2010, changes will be made to the living benefits and the investment options available under the Contracts. As described in more detail below, certain of those changes will be available only on Contracts purchased on or after the “Date of Availability.” For purposes of this supplement, the “Date of Availability” is the later of February 8, 2010, or the date on which the changes described below are first available for sale through your sales representative and in your state. All capitalized terms used in this Supplement have the same meaning as defined in the Prospectuses. OPTIONAL LIVING BENEFIT: INCOME ON DEMAND III ESCALATOR The Income ON Demand III Escalator (“IOD III Escalator”) living benefit will not be available on Contracts purchased on or after February 8, 2010. OPTIONAL LIVING BENEFIT: SUN INCOME RISER For Contracts purchased on or after the Date of Availability, the following changes will apply to the Sun Income Riser (“SIR”) living benefit. l The percentage amount used to increase the Withdrawal Benefit Base during the SIR Bonus Period, as described under “How SIR Works,” will be increased from 6% to 7%. l The step-up of the Withdrawal Benefit Base and the SIR Bonus Base, as described under “Step-Up under SIR,” will be calculated using the 7% bonus, discussed above, to determine whether the current Withdrawal Benefit Base plus the bonus exceeds the Account Value. The above changes may not be available in all states on February 8, 2010. In those states, SIR with a 6% bonus will continue to be available until SIR with a 7% bonus is approved. Contracts purchased after December 31, 2009 with SIR may be eligible, commencing on the Date of Availability, to convert from the 6% to the 7% bonus, as discussed more fully below under “CONVERSION FROM 6% TO 7% SIR BONUS.” The above changes are illustrated by replacing the four examples included under “OPTIONAL LIVING BENEFIT: SUN INCOME RISER as shown below. 1.
